            Case 1:16-cr-00228-LO Document 248 Filed 04/19/19 Page 1 of 6 PageID# 3545
AO 245B (Rev.09/11)(VAED rev. 2)Sheet 1 - Judgment in a Criminal Case


                                   UNITED STATES DISTRICT COURT
                                       Eastern District of Virginia
                                                 Alexandria Division

 UNITED STATES OF AMERICA
                             V.
                                                               Case Number: l:16CR228-002

 JURIJS MARTISEVS                                              USM Number; 91265-083
 aka Yury Martyshev,                                           Defendant's Attorney: Alexey Tarasov, Esq.
 Jurijs Bereverovs
 Defendant.


                                    JUDGMENT IN A CRIMINAL CASE
   The defendant pleaded guilty to Counts One and Four.
   Accordingly, the defendant is adjudicated guilty ofthe following counts involving the indicated offenses.
                                                                                                                       Count
 Title and Section                Nature of Offense                        Offense Class         Offense Ended

 18U.S.C. §371                    Conspiracy                               Felony                October 2016          One


                                  Computer Intrusion with Intent to        Felony                December 2014         Four
  18 U.S.C.§§ 2 &
  1030(a)(5)(A)                   Damage & Aiding and Abetting

   On motion ofthe United States, the Court has dismissed the remaining counts in the indictment(Counts Two,and
 Three)as to defendant JURIJS MARTISEVS.

    As pronounced on April 19th, 2019, the defendant is sentenced as provided in pages 2 through 6 of this Judgment. The
 sentence is imposed pursuant to the Sentencing Reform Act of 1984.

    It is ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change
 of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by thisjudgment
 are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material
 changes in economic circumstances.

    Signed this 19th day of April, 2019.




                                                               Liam O'Grady
                                                               United States District
            Case 1:16-cr-00228-LO Document 248 Filed 04/19/19 Page 2 of 6 PageID# 3546                    Page 2 of6
AO 245B(Rev.09/n)(VAED rev. 2)Judgment in a Criminal Case
         Sheet 2 - Imprisonment

Defendant's Name:             MARTISEVS,JURIJS
Case Number:                  l:16CR228-002




                                                            IMPRISONMENT

   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of SEVENTY-EIGHT(78) MONTHS with credit for time served since arrest and transfer here to the United States.
This term of imprisonment consists of a term of SIXTY (60) MONTHS on Count One and a term of SEVENTY-EIGHT
(78)MONTHS on Count Four; both counts are to run concurrently to each other.
The Court makes the following recommendations to the Bureau of Prisons:
            The defendant be placed at Allenwood, PA.

The defendant is remanded to the custody of the United States Marshal.




                                                               RETURN
 I have executed thisjudgment as follows:

 Defendant delivered on                                           to

 at                                                              with a certified copy ofthis Judgment.




                                                               UNITED STATES MARSHAL



                                                      By
                                                               DEPUTY UNITED STATES MARSHAL
AO 245B(Rev.Case   1:16-cr-00228-LO
            09/11)(VAED                          Document
                        rev. 2)Judgment in a Criminal Case 248 Filed 04/19/19 Page 3 of 6 PageID# 3547                ^
       Sheet 3- Supervised Release


Defendant's Name:          MARTISEVS,JURIJS
Case Number:               l:16CR228-002

                                              SUPERVISED RELEASE

   Upon release from imprisonment,the defendant shall be on supervised release for a term ofTHREE(3)YEARS. This
term consists of a term of THREE(3)YEARS on Count One and a term of THREE(3)YEARS on Count Four, all to run
concurrently.

   The Probation Office shall provide the defendant with a copy ofthe standard conditions and any special conditions of
Supervised Release.
   The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of
release from the custody ofthe Bureau of Prisons.
   The defendant shall not commit another federal, state or local crime.
   The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use
of a controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and
periodic drug tests thereafter, as determined by the court.
   The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
  If this judgment imposes a fine or restitution obligation, it is a condition of Supervised Release that the defendant pay
any such fine or restitution in accordance with the Schedule of Payments set forth in the Criminal Monetary Penalties sheet
of thisjudgment.




                       STANDARD CONDITIONS OF SUPERVISED RELEASE

The defendant shall comply with the standard conditions that have been adopted by this court set forth below:
1) the defendant shall not leave the judicial district without the permission ofthe court or probation officer;
2) the defendant shall report to the probation officer and shall submit a truthful and complete written report within the
     first five days of each month;
3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions ofthe probation
     officer;
4) the defendant shall support his or her dependents and meet other family responsibilities;
5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling,
     training, or other acceptable reasons;
6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer
   any narcotic or other controlled substance or any paraphernalia related to such substances, except as prescribed by a
      physician;
8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or
     administered;
9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person
    convicted of a felony, unless granted permission to do so by the probation officer;
10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit
    confiscation of any contraband observed in plain view ofthe probation officer;
11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
      enforcement officer;
 12) the defendant shall not enter into any agreement to act as an informer for a special agent of a law enforcement agency
      without the permission of the court;
 13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the
     defendant's criminal record or personal history or characteristics and shall permit the probation officer to make such
      notifications and to confirm the defendant's compliance with such notification requirement.
AO 245B (Rev.Case  1:16-cr-00228-LO
             09/11)(VAED                          Document
                         rev. 2)Judgment in a Criminal Case   248 Filed 04/19/19 Page 4 of 6 PageID# 3548              Page 4 of6
        Sheet 3A - Supervised Release

Defendant's Name:            MARTISEVS,JURIJS
Case Number:                l:16CR228-002




                                   SPECIAL CONDITIONS OF SUPERVISION
While on Supervised Release pursuant to this Judgment, the defendant shall also comply with the following additional
special conditions:


         1.       The defendant shall pay restitution totaling $8,877,433.00, to Target Corporation, Asset Protection
                  Recovery Team, 100 Nicollet, TPS-2084, Minneapolis, Minnesota 55403. Restitution is owed jointly and
                  severally with co-defendant Ruslans Bondars(Dkt. No. 1:16CR228-001). Restitution shall be paid
                  immediately, with any remaining balance to be paid in equal monthly payment of$100, to commence
                  within 60 days of release, until paid in full.

        2.        The defendant is to be surrender to a duly-authorized immigration official ofthe Department of
                  Homeland Security United States Immigration and Customs Enforcement for a deportation review in
                  accordance with established procedures provided by the Immigration and Naturalization Act,8 U.S.C.
                   1101 et seq. As a further condition of supervised release, if ordered deported, the defendant shall remain
                  outside the United States.


         3.       If allowed to remain in the United States, the defendant shall comply with the requirements ofthe
                  computer monitoring program as administered by the probation office. The defendant shall consent to the
                  installation ofcomputer monitoring software on any computer to which the defendant has access.
                  Installation shall be performed by the probation officer. The software may restrict and/or record any and
                  all activity on the computer, including the capture of keystrokes, application information, internet use
                  history, email correspondence, and chat conversations. A notice will be placed on the computer at the
                  time of installation to warn others of the existence ofthe monitoring software. The defendant shall also
                  notify others of the existence of the monitoring software. The defendant shall not remove,tamper with,
                  reverse engineer, or in any way circumvent the software. The costs of the monitoring shall be paid by the
                   defendant.


         4.        The defendant shall not sell or offer to sell any item on the internet for another person or entity without
                   pre-approval and authorization from the court or probation officer. This includes, but is not limited to,
                   selling items on internet auction sites.
AO 245B(Rev.Case    1:16-cr-00228-LO
            09/11)(VAED                            Document
                          rev. 2)Judgment in a Criminal Case   248 Filed 04/19/19 Page 5 of 6 PageID# 3549        Page 5 of6
        Sheet 3- Criminal Monetary Penalties

Defendant's Name:          MARTISEVS,JURIJS
Case Number:               l:16CR228-002




                                        CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.


                                   Count                       Assessment             Fine               Restitution
                                                                                           $8,877,433.00( total for
                                     One
                                                                  $100.00            $0.00           both counts)
                                     Four                         $100.00            $0.00                     $0.00

 TOTALS:                                                          $200.00            $0.00            $8,877,433.00


                                                                FINES
No fines have been imposed in this case.


                                                        RESTITUTION

The defendant must make restitution to the following payees in the amount listed below.

Target Corporation
Asset Recovery Team
100Nicollet,TPS-2084
Minneapolis, MN 55403                                                              $8,877,433.00




Total Restitution                                                                  $8,877,433.00

The defendant is jointly and severally liable for restitution with the following co-defendants: Ruslans Bondars, docket no.
1:16CR228-001.
AO 245B (Rev.Case    1:16-cr-00228-LO
              09/11)(VAED                         Document
                          rev. 2)Judgment in a Criminal Case   248 Filed 04/19/19 Page 6 of 6 PageID# 3550           Page 6 of6
        Sheet 6- Schedule of Payments

Defendant's Name:           MARTISEVS,JURIJS
CaseNtimber:                l;16CR228-002




                                             SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:

The special assessment shall be due in full immediately.

Interest on the restitution is waived. On any unpaid balance, the defendant shall pay to the Clerk at least $100.00 per month
beginning 60 days from the inception of supervised release. The court reserves the option to alter this amount, depending
upon defendant's financial circumstances at the time of supervised release.

The defendant is jointly and severally liable for restitution with the following co-defendants: Ruslans Bondars, docket no.
1:16CR228-001.


The defendant shall forfeit the defendant's interest in the following property to the United States:
  SEE Consent Order of Forfeiture entered by the Court on April 19, 2019.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the Federal
Bureau of Prisons' Inmate Financial Responsibility Program, are made to the Clerk ofthe Court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment (2) restitution principal (3) restitution interest (4) fine
principal(5)fine interest(6)community restitution(7)penalties and(8)costs, including cost of prosecution and court costs.
Nothing in the court's order shall prohibit the collection of any judgment, fine, or special assessment by the United States.
